

Exhibit 10.4
FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is entered into as of January 14, 2014 by and
between The Freshwater Group, Inc., an Arizona corporation (“Buyer”), and
Parkview Frisco, L.P., a Texas limited partnership (“Seller”).
WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement (the “Purchase and Sale Agreement”) dated as of October 31, 2013 with
respect to certain premises commonly known as Parkview Frisco, having a street
address of 7450 Stonebrook Parkway, Frisco, Texas 75034, and more particularly
described on Exhibit A to the Purchase and Sale Agreement.
WHEREAS, Seller and Buyer mutually desire to reaffirm and amend the Purchase
Agreement as provided below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.All capitalized terms used and not defined herein shall have the meanings
given to them in the Purchase and Sale Agreement.
2.    Credit for Capital Expenditures. The parties agree that Buyer shall
receive a credit at Closing in the amount of $541,370 for capital expenditures
to the Property.
3.    Except as expressly modified hereby, the Purchase and Sale Agreement is
hereby ratified and shall remain in full force and effect, enforceable in
accordance with its terms.
4.    This Amendment may be executed in multiple counterparts, which taken
together shall constitute one and the same instrument, and executed counterparts
may be delivered via facsimile or e-mail, the parties agreeing to be bound by
such delivery.
[Remainder of page intentionally left blank.]



1

--------------------------------------------------------------------------------



This Fifth Amendment has been executed as of the date and year first above
written.


BUYER:
THE FRESHWATER GROUP, INC.
an Arizona corporation


By: /s/ Carl Mittendorff    
Printed Name: Carl Mittendorff
Title: Chief Investment Officer
SELLER:
PARKVIEW FRISCO, L.P.,
a Texas limited partnership

By:
ZERGA Investments, L.L.C.,
a Texas limited liability company
Co-General Partner


By:
/s/ Jerry Green    
Jerry Green
Managing Member

By:
TEXAS LAND MANAGEMENT, L.L.C.,
a Texas limited liability company
Co-General Partner


By:
/s/ Jim Williams, Jr.    
Jim Williams, Jr.
President







